DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 12-14, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2014/0330560) in view of Kalinli (US 2012/0259638).
With respect to claim 1, Venkatesha teaches a device (home appliance, equipment, elevator, etc, paragraph 2, 22 ), comprising: at least one processor (e.g. a processing resource 436 Fig 4 [0084]-[0085]); and
Storage (e.g. a memory resource 442 Fig 4 [0086]) accessible to the at least one processor (e.g. accessible to processor 436, see Fig 4) and comprising instructions (e.g. storing sensor messages and/or determined authorizations and/or authentications of a user [0086]) executable by the at least one processor (e.g. executable by processor 436 Fig 4 to execute the method of Fig 2) to:
determine whether a user is within a threshold distance to an apparatus (e.g. determining a presence of a user to the device Fig 2 S216 [0041], which step includes identifying that the user 302 is within a threshold proximity to the device 308 [0053], e.g., voice control device 108/308, paragraph 22 can be view as apparatus that is inside the device such as home appliance, equipment, elevator, etc,); 
based on a determination that the user is not within the threshold distance to the apparatus (e.g. in response to identifying (e.g., calculating, estimating, etc.) the user 302 is not within the threshold proximity [0053]), decline to execute a function in conformance with first audible input from the user (e.g. the device specific command can be denied (e.g., not performed) in response to identifying (e.g., calculating, estimating, etc.) the user 302 is not within the threshold proximity [0053], whereby the device specific command is first audible input from the user, see Fig 2 S214); and
based on a determination that the user is within the threshold distance to the apparatus (e.g. the presence of a human) is confirmed at block 216, Fig 2 S220 [0043]), execute microphone based proximity analysis using input from a microphone to selectively process second audible the second audible input being processed to execute a function in conformance with the second audible input execute a function in conformance with second audible input from the user (e.g. the voice command can be turned into a device specific command, which can instruct the voice controlled device to perform a function, only if the presence of the user (e.g. the presence of a human) is confirmed at block 216, Fig 2 S220 [0043] whereby the specific device command is second audible input).
However, Venkatesha fails to teach execute beamforming using input from a microphone array to selectively process second audible input received from the user based on the second audible input's direction of arrival at the microphone array,
Kalinli teaches execute beamforming using input from a microphone array to selectively process second audible input received from the user based on the second audible input's direction of arrival at the microphone array (e.g. execute software which may utilize direction of arrival (DOA) estimation techniques, such as beamforming, time delay of arrival estimation, frequency difference of arrival estimation etc., to determine the direction of a sound source relative to the microphone array, as suggested in [0016])
Venkatesha and Kalinli are analogous art because they all pertain to tracking the presence of a user in a zone/location with the use of cameras and/or microphones. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Venkatesha with the teachings of Kalinli to include: execute beamforming using input from a microphone array to selectively process second audible input received from the user based on the second audible input's direction of arrival at the microphone 
 With respect to claim 2, Venkatesha teaches the device of Claim 1, wherein the instructions are executable to: 
determine whether the user is within the threshold distance to the apparatus (e.g. Fig 2 S216 [0041] and [0053]) based on input from a camera (e.g. based on input from sensors 1-3 Fig 4) in communication with the at least one processor (e.g. in communication with processor 436 Fig 4, note: the sensors include a video camera to capture images, as suggested in [0027], Fig 3 [0055]-[0059]).
With respect to claim 4, Venkatesha teaches the device of Claim 1, wherein the instructions are executable to: 
identify one or more objects capable of emitting sound (e.g. identifying one or more users other than user 102 in environment 100 [0025]) based on input from a camera in communication with the at least one processor (e.g. based on input from the sensors of Figs 3-4, which include a camera in communication with processor 436 of Fig 4);
execute beamforming to identify a direction, relative to the apparatus, from which input to a microphone came (e.g. execute microphone based analysis to identify a direction relative to 308 Fig 3, from which input to a microphone came, as suggested in [0071]-[0072], which include using triangulation techniques on multiple signal strength measurements capture by a number of sensors to determine a threshold presence of the user 302 i.e. beamforming), the microphone being in communication with the at least one processor (e.g. the microphone is in communication with processor 436 of Fig 4);

based on a determination that the user in the direction is within the threshold distance to the apparatus (e.g. Fig 2 S216 [0053]), execute the function in conformance with the second audible input received from the user (e.g. Fig 2 S220 whereby the device specific command is the second audible input), the second audible input established at least in part based on the input to the microphone (e.g. the second audible input established based on the input to the microphones, as suggested in [0071]-[0072]).
With respect to claim 6, Venkatesha teaches the device of Claim 1, wherein the instructions are executable by the at least one processor to:
determine whether the user is within the threshold distance to the apparatus (e.g. Fig 2 S216 [0041] and [0053]) based on input from an infrared proximity sensor in communication with the at least one processor (e.g. a near IR sensor and/or imager can capture reflection of the illumination of the user's 302 eyes to determine if the user is looking at the voice controlled device 308 [0069].
 With respect to claim 12, Venkatesha teaches the device of Claim 1, wherein the device comprises the apparatus (see rejection of claim 1, the device is home appliance, equipment, elevator, etc, and the apparatus is 108/308 within the home appliance, equipment, elevator, etc,).
 With respect to claim 13, Venkatesha teaches the device of Claim 1, wherein the device is different from the apparatus (see rejection of claim 1, the device is home appliance, equipment, elevator, etc, and the apparatus is 108/308 within the home appliance, equipment, elevator, etc,).
With respect to claim 14, Venkatesha teaches the device of Claim 13, wherein the device is a server (paragraph 22, the device can be a device located in the home and or/work environment, a server is a device local to the work environment, [0074]).
With respect to claim 21, Venkatesha in view of Kalinli teaches the device of Claim 1, wherein the instructions are executable to: execute beamforming using input from the microphone array to selectively process the second audible input based on the second audible input's direction of arrival at the microphone array (Kalinli e.g. execute software which may utilize direction of arrival (DOA) estimation techniques, such as beamforming, time delay of arrival estimation, frequency difference of arrival estimation etc., to determine the direction of a sound source relative to the microphone array, as suggested in [0016]) while ignoring other audio from at least one other direction of arrival (Kalinli e.g. the processor can be configured to filter out sounds originating outside the listening zone [0016]).
With respect to claim 22, Venkatesha in view of Kalinli teaches the device of Claim 1, comprising the microphone array, the microphone array comprising plural microphones oriented in different outward directions with respect to the device (Kalinli e.g. Fig 1 [0016] suggests that the microphone array comprising plural microphones oriented in different outward directions with respect to the device).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2014/0330560) in view of Kalinli (US 2012/0259638) and further in view of Hernandez-Abrigo (US 2012/0295708).
With respect to claim 23, Venkatesha in view of Kalinli teaches the device of Claim 1, wherein the instructions are executable to: comprise an option that is selectable a single time to set the device to subsequently, in plural future instances, determine whether a person is within (Venkatesha e.g. the element at which a presence measurement and/or confidence measure is settable, as suggested in [0094]-[0095]) and execute a function in conformance with audible input from the person (Venkatesha e.g. Fig 2 S220) based on the person being within the threshold distance (Venkatesha e.g. based on the person being within the threshold distance [0053]).
Even though Venkatesha teaches setting a threshold distance, as suggested in [0053], [0055], he  fails to teach present a settings graphical user interface (GUI) on a display accessible to the at least one processor, the settings GUI comprising an option that is selectable a single time to set the device to subsequently, in plural future instances, determine whether a person is within the threshold distance to the apparatus
Hernandez-Abrego teaches present a settings graphical user interface (GUI) on a display accessible to the at least one processor (e.g. present a settings GUI on display 826 Fig 8 accessible to computer program 818 of computer device 812, see Fig 8 [0081]-[0083]), the settings GUI comprising an option that is selectable a single time (e.g. the settings GUI comprising gaze target 828 defined within the display, [0082], hence it is selectable a single time, see also the options/menus of [0053]-[0054]) to set the device to subsequently, in plural future instances, determine whether a person gaze is within a threshold distance/direction to the apparatus (e.g. to determine whether a person’s gaze is towards the direction of the gaze target 828, [0082])
Venkatesha and Hernandez-Abrego are analogous art because they all pertain performing a function while being a threshold distance of a device and gazing in the direction of the device. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Venkatesha with the teachings of Hernandez-Abrego to include: present a settings graphical user interface (GUI) on a display accessible to the at least one processor, the settings GUI comprising an option that is selectable 
With respect to claim 24, Venkatesha in view of Kalinli teaches the device of Claim 1, wherein the user is an end user (Venkatesha e.g. user 102/302 is an end user), 
However, Venkatesha fails to teach wherein the instructions are executable to: present a settings graphical user interface (GUI) on a display accessible to the at least one processor, the settings GUI comprising an element at which the threshold distance is settable by the end user.
Hernandez-Abrego teaches present a settings graphical user interface (GUI) on a display accessible to the at least one processor (e.g. present a settings GUI on display 826 Fig 8 accessible to computer program 818 of computer device 812, see Fig 8 [0081]-[0083]), the settings GUI comprising an element at which the gaze target is settable by the end user (e.g. the settings GUI comprising an element at which the gaze target 828 is definable/settable by an end user, as suggested by [0082]).
Venkatesha and Hernandez-Abrego are analogous art because they all pertain performing a function while being a threshold distance of a device and gazing in the direction of the device. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Venkatesha with the teachings of Hernandez-Abrego to include: wherein the instructions are executable to: present a settings graphical user interface (GUI) on a display accessible to the at least one processor, the settings .
Claims 15, 18, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2014/0330560) in view of Hernandez-Abrigo (US 2012/0295708).
With respect to claim 15 (similarly claim 18 [0101]), Venkatesha teaches a method (e.g. the method of Fig 2), comprising:
an element at which a threshold distance is settable by an end user (e.g. the element at which a presence measurement and/or confidence measure is settable, as suggested in [0094]-[0095]) so that user input received from a person within the threshold distance is processed by an apparatus and so that user input received from a person outside of the threshold distance is not processed by the apparatus (e.g. so that device specific command received from user 302 within the threshold distance is processed and device specific command from user 302 outside of the threshold distance is not processed by the apparatus, see [0053]);
receiving first user input (e.g. receiving a voice command from a user at a voice controlled device Fig 2 S214 [0040]);
determining whether the user input is received from a user located within a threshold distance to an apparatus (e.g. determining a presence of a user to the device Fig 2 S216 [0041], which step includes identifying that the user 302 is within a threshold proximity to the device 308 [0053]); and

Even though Venkatesha teaches setting a threshold distance, as suggested in [0053], [0055], he  fails to teach presenting a graphical user interface (GUI) on a display, the GUI comprising an element at which a threshold distance is settable by an end user
Hernandez-Abrego teaches presenting a graphical user interface (GUI) on a display (e.g. presenting a graphical user interface on display 826 Fig 8), the GUI comprising an element at which a gaze target 828 is settable by an end user (e.g. the GUI comprising an element at which a gaze target 828 is defined within the display i.e. settable, see [0082])
Venkatesha and Hernandez-Abrego are analogous art because they all pertain performing a function while being a threshold distance of a device and gazing in the direction of the device. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Venkatesha with the teachings of Hernandez-Abrego to include: presenting a graphical user interface (GUI) on a display, the GUI comprising an element at which a threshold distance is settable by an end user, as taught by Hernandez-Abrego. The benefit of this modification would be to provide more functionalities to the system of Venkatesha, allowing the user to not only providing a voice command but to be able to set/define a threshold distance on a display device at which the presence of the user is detected. Thus, increasing the user’s satisfaction.
With respect to claim 25, Venkatesha in view of Hernandez-Abrego teaches the method of Claim 15, wherein the GUI comprises an option different from the element (Hernandez-Abrego e.g. [0053]-[0054] comprising an option/menu different from the gaze target 828 of Fig 8), the option being selectable a single time to set the apparatus to subsequently, in plural 1201-338 AMDCase No.: RPS920190156-US-NPPATENT Serial No.: 16/692,499Filed: November 22, 2019 June 22, 2021 Page 7 future instances, determine whether a person is within the threshold distance to the apparatus and execute a function in conformance with corresponding user input (Hernandez-Abrego e.g. [0053]-[0054] suggest the option/menu being selectable a single time to set the apparatus to subsequently, in plural 1201-338 AMDCase No.: RPS920190156-US-NPPATENT Serial No.: 16/692,499Filed: November 22, 2019 June 22, 2021 Page 7 future instances, determine whether a person is within the threshold distance to the apparatus and execute a function in conformance with corresponding user input).
With respect to claim 28, Venkatesha in view of Hernandez-Abrego teaches the CRSM of Claim 18, wherein the GUI comprises an element at which the threshold distance is settable (Hernandez-Abrego e.g. display 826 comprises an element at which the threshold distance is settable/definable, as suggested in [0082]), the element being different from the option (Hernandez-Abrego e.g. the element is different from the option/menu of [0053]-[0054]).
Claims 26-27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2014/0330560) in view of Hernandez-Abrigo (US 2012/0295708) and further in view of Kalinli (US 2012/0259638).
With respect to claim 26 (similarly claim 29), Venkatesha in view of Hernandez-Abrego teaches the method of Claim 15, comprising: based on determining that the first user input is received from a person located within the threshold distance to the apparatus (Venkatesha e.g. the presence of a human) is confirmed at block 216, Fig 2 S220 [0043]), execute microphone based proximity analysis using input from a microphone to selectively process first audible input received from the user (Venkatesha e.g. perform microphone based proximity analysis to selectively process first audible input received from the user i.e. the specific audible input, as 
However, Venkatesha fails to teach executing beamforming using input from a microphone array to selectively process first audible input based on the first audible input's direction of arrival at the microphone array
Kalinli teaches execute beamforming using input from a microphone array to selectively process first audible input received from the user based on the first audible input's direction of arrival at the microphone array (e.g. execute software which may utilize direction of arrival (DOA) estimation techniques, such as beamforming, time delay of arrival estimation, frequency difference of arrival estimation etc., to determine the direction of a sound source relative to the microphone array, as suggested in [0016])
Venkatesha and Kalinli are analogous art because they all pertain to tracking the presence of a user in a zone/location with the use of cameras and/or microphones. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Venkatesha with the teachings of Kalinli to include: execute beamforming using input from a microphone array to selectively process first audible input received from the user based on the first audible input's direction of arrival at the microphone array, as suggested by Kalinli in [0016]. The benefit of the modification would be to make sure that the audible input/source sound is coming from the user in the vicinity of the device. 
With respect to claim 27, Venkatesha in view of Hernandez-Abrego and further in view of Kalinli teaches the method of Claim 26, comprising: executing the beamforming to ignore second audible input different from the first audible input (Kalinli e.g. the processor can be configured to filter out sounds originating outside the listening zone [0016] whereby one of the sounds is second audible input), the second audible input coming from a different direction than the first audible input as determined based on input from the microphone array (Kalinli e.g. the second audible input is from outside the listening zone [0016] i.e. the second audible input coming from a different direction than the first audible input as determined based on input from the microphone array).
With respect to claim 30, Venkatesha in view of Hernandez-Abrego teaches the CRSM of Claim 18, comprising the apparatus (Venkatesha e.g. the apparatus 308 [0049]) and the microphone component [0049].
However, Venkatesha fails to show that the microphone component is a microphone array.
Kalinli teaches a system in Fig 1A which comprises an apparatus and a microphone array (e.g. apparatus 109 and microphone array 105 [0016])
Venkatesha and Kalinli are analogous art because they all pertain to tracking the presence of a user in a zone/location with the use of cameras and/or microphones. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Venkatesha with the teachings of Kalinli to replace the microphone component with the microphone array 105 of Kalinli, as suggested by Kalinli in [0016]. The benefit of the modification would be to have a wide coverage from where the user audible input could come from. 
3 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesha (US 2014/0330560) in view of Kalinli (US 2012/0259638) and further in view of Nonaka (US 2011/0043651).
With respect to claim 3, Venkatesha teaches the device of Claim 2, wherein the determination of whether the user is within the threshold distance to the apparatus (e.g. Fig 2 S216 [0041] and [0053]) is based on face recognition/detection of the user as identified from the input from the camera (e.g. is based on a size of the face of the user as identified from the input from the camera, as suggested in [0068]-[0069] where face detection technique is used to identify the user, from which a size of the face of the user is captured by the camera and used to identify the user) and use of a relational database correlating different user positions/presence with different respective distances (e.g. determining the presence of the user 102 to the voice controlled device 108 can include comparing the measurement 110 to a database [0028]).
Venkatesha does not teach the determination is based on the identified size of the face.
Nonaka teaches a determination is based on the size of the face (e.g. a determination in Fig 12 S115 that is based on the size of the face, see [0097])
Venkatesha and Nonaka are analogous art because they all pertain to face detection. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Venkatesha with the teachings of Nonaka to include: the determination is based on the identified size of the face, as taught by Nonaka. The benefit of this modification would be to provide more functionalities to the system of Venkatesha, allowing the user to not only providing a voice command but to be able to provide input based on the size of the face. Thus, increasing the user’s satisfaction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675